Citation Nr: 0936128	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder with arthritis.  

2.  Entitlement to service connection for a low back disorder 
with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1979 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  A December 2003 rating decision that denied service 
connection for a low back disorder with arthritis was not 
appealed.

2.  In correspondence dated in June 2005 the Veteran 
requested that his previously denied claim for service 
connection for a low back disorder with arthritis be 
reopened.

3.  Evidence compiled since the December 2003 rating decision 
regarding service connection for a low back disorder with 
arthritis is not cumulative or redundant of the evidence of 
record in December 2003 and raises a reasonable possibility 
of substantiating the claim.  

4.  The Veteran has a current diagnosis of chronic 
lumbosacral strain; however, there is no medical evidence of 
arthritis affecting the lumbar spine.

5.  Overall, the competent evidence of record does not show 
that the Veteran's currently diagnosed lumbosacral strain is 
related to service.





CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service 
connection for a low back disorder with arthritis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen the 
previously denied claim for service connection for a low back 
disorder with arthritis has been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).

3.  Currently diagnosed chronic lumbosacral strain was not 
incurred during active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a rating decision dated in December 2003 the RO denied 
service connection for a back condition with arthritis on the 
basis that the condition was not incurred in or caused by 
service.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In June 2005 the Veteran requested his previously denied 
claim for service connection for a back condition with 
arthritis be reopened.  In a rating decision dated in 
December 2005 the RO issued a decision reopening the claim 
and denying service connection for a back condition with 
arthritis as the evidence did not show the condition was 
related to service.  The Veteran has appealed.


The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for a back condition was accompanied by VA 
treatment records which diagnosed the Veteran with chronic 
low back pain.  Since the current diagnosis and claim is 
based on the same factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied and that 
determination is final.  While the RO may have determined in 
the course of readjudicating the claim that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996), Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).   

The evidence of record at the time of the December 2003 Board 
decision included the Veteran's service treatment records 
(STRs) that showed the Veteran complained of back pain in 
February 1980.  The diagnosis was muscle sprain.  In June 
1980 he again complained of back pain after he fell against a 
wall.  The diagnosis was muscle strain.  VA medical records 
include a report that the Veteran was hit in the back with 
plywood in February 2000.  A February 2000 x-ray showed no 
spondylosis or spondylolisthesis.  The impression was 
negative examination of the lumbar spine.  VA medical records 
also showed that the Veteran complained of low back pain in 
January 2002.  Examination was negative for the low back.  

Evidence compiled since the December 2003 rating decision 
includes a June 2001 VA medical record showing that the 
Veteran reported he was hit by plywood in the back in 
February 2000.  Also included was a compensation and pension 
(C&P) spine examination dated in November 2005, and Social 
Security Administration (SSA) records that showed the Veteran 
filed for disability benefits for a low back disorder.  Since 
this evidence is new and potentially relates a current 
disorder to service and/or a service-connected disability, it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having been found, the Veteran's 
claim for service connection for a back condition must be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

Service Connection

Having reopened the Veteran's claim for service connection 
for a back condition with arthritis, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
Veteran's claim for service connection is denied.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs show that the Veteran complained of low back pain in 
February 1980.  The diagnosis was muscle sprain.  In June 
1980 he complained of low back pain after he fell against a 
wall.  Range of motion was normal and the Veteran was 
diagnosed with muscle strain.  A report of medical history 
dated in July 1980 showed the Veteran complained of recurrent 
back pain.  

VA medical records include a June 2001 examination during 
which the Veteran reported that he injured in February 2000 
when he was hit by plywood.  An x-ray of the lumbosacral 
spine taken in February 2000 revealed a negative examination 
of the lumbar spine.  In November 2005 the Veteran reported 
that he was unable to sit and stand for more than 20 minutes 
due to back pain.  He stated that he had a fall a couple of 
years ago and that he had shooting pain down his leg.  In 
July 2006 the Veteran was diagnosed with chronic low back 
pain.  

The Veteran was accorded a C&P spine examination in November 
2005.  During the examination the Veteran reported that he 
injured his low back and sustained several episodes of pain 
before he was discharged.  He also stated that he injured his 
back in February 2005 while walking down a sidewalk and he 
stumbled on a piece of metal that was sticking on a street 
sign and fell.  He reported that he aggravated his back 
during his work as a carpenter.  He further stated that he 
had intermittent pain with intermittent radiation.  He 
reported daily flare-ups of pain and stated that he had 
additional functional impairment due to pain.  Physical 
examination revealed no muscle spasm, malformation, or 
deformities.  Diagnosis was chronic lumbosacral spine strain.  
The examiner opined that the Veteran's back condition was 
less likely as not related to his service-related problem 
with his lower back.

In November 2005 the Veteran applied for SSA disability 
benefits for back disorder and affective/mood disorder.  A 
SSA reconsideration decision dated in July 2006 found that he 
was not eligible for SSA disability benefits stating that the 
Veteran received treatment for his condition and found that 
he was able to perform other duties that do not require heavy 
lifting.

While STRs confirm the Veteran's account of a back injury, 
there is no indication that the Veteran had a chronic low 
back disorder in service.  In fact, the STRs show there was 
no chronic back condition in service as there was one 
complaint of low back pain with no pathology noted and 
another complaint of low back pain after the Veteran fell 
into a wall.  

In addition, there is no competent medical evidence of a 
current low back disorder that is linked to that injury or 
otherwise related to service.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury).  In that regard, the Board notes that while 
the Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in 
military service.  Rabideau, 2 Vet. App. 141.  Although the 
Veteran's report of a back injury was noted in service, the 
Board finds that there is no persuasive evidence, medical or 
lay, showing that the current low back disorder is a 
continuation of the low back injury he reported.  Indeed, 
during the November 2005 C&P examination, the Veteran 
reported that he had fallen and injured his lower back in 
February 2005.  

As regards C&P evidence, the Board finds the opinion, which 
was based on a review of the claims file, and which provided 
a rationale for the opinion, to be highly probative evidence 
against the Veteran's claim.  There is no competent, 
probative medical evidence of record that would impugn that 
examination opinion.  That evidence outweighs the Veteran's 
lay statements that he has had residuals of a low back injury 
since service.  There is no competent evidence indicating 
that a current back disability is related to the Veteran's 
reports of continuity of symptomatology since service.  
Service connection on a direct basis for a low back disorder 
with arthritis must therefore be denied.  38 C.F.R. §3.303.  
Service connection on a presumptive basis is likewise not 
warranted as the evidence does not show the presence of 
arthritis to any degree, let alone a degree of 10 percent, 
within the first year after discharge.   38 C.F.R. 
§ 3.309(a).  Indeed, there is no medical evidence whatsoever 
revealing that arthritis is affecting the lumbar spine.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.   Therefore, entitlement to service 
connection for a low back disorder with arthritis must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

A letter from the RO dated in July 2005 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection for a low back disorder.  He was 
also advised of the evidence that VA would seek to provide 
and of the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates 
in a letter dated in July 2006.  Dingess/Hartman, 19 Vet. 
App. 473.  Although the July 2006 letter was issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.

Regarding the duty to assist, STRs, VA medical records, and 
private treatment records have been obtained and made a part 
of the record, as have SSA records.  In addition, the Veteran 
has been accorded a C&P examination with regard to his claim 
for service connection for a back condition; the report of 
which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for a 
low back disorder with arthritis is granted, and, to that 
extent only, the appeal is granted.

Service connection for a low back disorder with arthritis is 
denied.


____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


